ORDER
PER CURIAM.
Tamara Niedbalski, individually and as guardian/conservator of John Niedbalski (“Plaintiffs”), appeals from the trial court’s judgment, entered on a jury verdict, in favor of Bell Sports, Inc. (“Defendant”) on Plaintiffs’ claim for strict products liability with respect to the unreasonably dangerous design or manufacture of a bicycle helmet. Plaintiffs argue the trial court erred and abused its discretion (1) in refusing to allow them to modify their verdict director with MAI 19.01, (2) in allowing Defendant to introduce evidence of negligence and to argue John Niedbalski’s injuries were caused by his own negligence in pulling out in front of a truck because the case was tried solely on a theory of strict product liability, (3) in excluding as impermissible hearsay the testimony of Kevin Niedbalski, and (4) in admitting Sergio Salmeron’s testimony that John Nied-balski’s helmet flew off of his head when he was hit by a truck and in excluding the EMT report containing a notation that Plaintiffs contend indicated John Niedbal-ski had a helmet on at the time of the accident.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).